Citation Nr: 1418043	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  06-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the right knee, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of a post-operative meniscectomy of the right knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for instability of the right knee, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.  The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

REMAND

Upon VA examination in March 2012, the Veteran reported at the examination that he had pain which increases with prolonged standing and walking, that the knee "will give out on him," and that he had "constant swelling" in the knee.  He reported that his right knee pain was constant and chronic on a daily basis.  The last right knee surgery was in 1989.  

The examiner found that the Veteran had right knee flexion to 90 degrees but with objective evidence of pain beginning at 10 degrees, and right knee extension to zero degrees.  Right knee extension was to zero degrees, without objective evidence of painful motion.  With repetitive use, right knee flexion was still to 90 degrees, and extension was to zero degrees.  The examiner found that there was no additional limitation of motion following repetitive-use testing, though he did find functional loss for the knee inclusive of less movement than normal, pain with movement, weakened movement, and swelling in the right knee.  Muscle strength in the knee was estimated at 4/5 in both flexion and extension.  Anterior and posterior stability in the right knee was normal, but medial-lateral instability was 2+ on the right.  However, the examiner noted that there was no evidence or history of subluxation or dislocation.  X-rays were noted to show degenerative changes in both knees.  The examiner noted that the Veteran used a cane on a constant basis for his right knee.  

The VA examiner concluded that the Veteran's right knee disability would "impair his ability for physical employment but not some type of sedentary employment."  The examiner also noted the Veteran's complaints including of constant pain, which the examiner related to his status-post meniscectomy, and of frequent episodes of joint pain and effusion also associated with his meniscal tear.  

Upon a May 2012 addendum, the examiner opined that the Veteran's capacity for physical employment would be impaired by the inability to perform climbing, prolonged standing, walking more than 10 to 20 yards at a time, or repetitive bending or squatting.  

In a December 2013 addendum, following the Board's remand, the examiner reported having reviewed the electronic record, and also noted that the Veteran had other disabilities which "may impact the precise functional impairments that might be otherwise attributed to right knee disabilities." However, the examiner then asserted that the "examination [as previously reported] accurately reflects the current condition of the Veteran's right knee at the time of examination."  The examiner additionally asserted that objective evidence was not present to support, and the Veteran did not otherwise assert, that repetitive use of the knee over time, or flare-ups, resulted in significant limitation of his functional ability due to "pain, weakness, fatigability, or incoordination."  

However, the examiner failed adequately addressed the severity of the Veteran's three separately rated rating knee disabilities of arthritis, residuals of medial meniscectomy, and instability.  In practical terms, the December 2013 addendum added no detail to the prior findings of impairment.  The examiner also did not addressed whether functional impairment due to "residuals of crush injury to the right foot, blackouts and seizures, diabetes, high blood pressure, sleep apnea, and reflex sympathetic dystrophy" may be differentiated from functional impairment due to these three right knee disabilities, and if so, what the extents are of differentiated right knee disabilities.  If the impacts of these other disabilities could not be differentiated, then the examiner should have stated this, and should have addressed the functional impairment due to the Veteran's right knee arthritis, residuals of medial meniscectomy, and instability inclusive of any non-differentiable contribution of these other disabilities.

A new examination by a different examiner is required due to substantial non-compliance with the Board's October 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for increased ratings for his right knee arthritis, residuals of medial meniscectomy, and instability.  The RO must attempt to procure copies of all records which have not previously been obtained.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development has been completed, the Veteran must be afforded a VA examination by an examiner other than the examiner who conducted the prior VA examination for compensation purposes in March 2012 and who provided addendums in May 2012 and December 2013.  The claims file consisting of all electronic records must be made available to the examiner, and the examiner must specify in the report that the electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed, and must specify that Social Security Administration records as contained within the electronic record were also reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected right knee.  The examiner must first record the range of motion on clinical evaluation, in degrees using a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the evidence of record, the Veteran's complaints and medical history, the examiner must render an opinion as to the extent the Veteran experiences functional impairments of the right knee, such as weakness, excess fatigability, lack of coordination, or pain, due to repeated use or flare-ups, etcetera.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disorder. 

The examiner must separately address the nature and severity of each of the Veteran's three service-connected right knee disabilities:  right knee arthritis, residuals of post-operative meniscectomy of the right knee, and instability of the right knee.  The effect on daily functioning and work or work-like functioning of each of the Veteran's service-connected right knee disabilities must be separately addressed.   When providing these opinions, the examiner must address whether disabling effects of other diseases or disabilities, to include residuals of crush injury to the right foot, blackouts and seizures, diabetes, high blood pressure, sleep apnea, and reflex sympathetic dystrophy, are differentiable from the disabling effects of each of these three right knee disabilities.  If they are differentiable, then the examiner must so state, and must then address the disabling impacts only of the right knee disability being addressed.  If they are not differentiable, the examiner must state how or the extent to which they are not differentiable, and the examiner must then address the combined impairment of the right knee disability being addressed and the non-differentiable other disabilities.  These findings and conclusions must be clearly explained in the examination report.  Any other issues relevant to the assessment of the right knee disabilities raised by the examiner's review of the record must be addressed.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provided the requested opinions without resorting to speculation, this must be so stated, and the examiner must provide reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing to provide required findings and opinions.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not due to limitations of knowledge of the particular examiner.  The report must be typed.  

3. The RO must notify the Veteran that it is his responsibility to report for the examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any of the issue on appeal remains denied to any extent, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


